Title: From Thomas Jefferson to Malesherbes, 11 March 1789
From: Jefferson, Thomas
To: Malesherbes, Chrétien Guillaume de Lamoignon de



Sir
Paris Mar. 11. 1789.

Your zeal to promote the general good of mankind by an interchange of useful things, and particularly in the line of agriculture, and the weight which your rank and station would give to your interposition, induce me to ask it for the purpose of obtaining one of the species of rice which grows in Cochin-china on high lands, and which needs no other watering than the ordinary rains. The sun and soil of Carolina are sufficiently powerful to ensure the success of this plant, and Monsieur de Poivre gives such an account of it’s quality as might induce the Carolinians to introduce it instead of the kind they now possess, which requiring the whole country to be laid under water during a certain season of the year, sweeps off numbers of the inhabitants annually with pestilential  fevers. If you would be so good as to interest yourself in the procuring for me some seeds of the dry rice of Cochin-china you would render the most precious service to my countrymen on whose behalf I take the liberty of asking your interposition; very happy at the same time to have found such an occasion of repeating to you the homage of those sentiments of respect & esteem with which I have the honor to be Sir Your most obedient & most humble servant,

Th: Jefferson

